Citation Nr: 1007514	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2005 rating 
decisions of the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
Veteran service connection for PTSD and bilateral hearing 
loss.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  In August 2006, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

These issues were previously presented to the Board in 
January 2007, at which time the issue of service connection 
for PTSD was remanded to the RO, and the issue of service 
connection for bilateral hearing loss was denied.  The 
Veteran subsequently appealed that latter determination to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
issued an April 2008 order vacating the Board's denial and 
remanding that issue back to the Board for further 
consideration.  The Board finds that the actions ordered by 
the Board within the January 2007 remand regarding service 
connection for PTSD have been accomplished by the agency of 
original jurisdiction.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The issues of service connection for a psychiatric disorder 
other than PTSD and bilateral hearing loss are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The evidence does not establish that the Veteran engaged in 
combat during military service, and the record does not 
contain credible supporting evidence verifying his claimed 
in-service stressors; additionally, the competent evidence of 
record does not establish that the Veteran's court martials 
resulted in a current diagnosis of PTSD.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In July 2003, January 2007, and May 2008 letters, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the January 2007 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was also not issued prior to the February 2005 adverse 
determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing 
error in providing notice to the Veteran by subsequently 
readjudicating his claims on several occasions, most recently 
in December 2009.  Id; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  In response to notification by the Veteran, 
VA attempted to obtain, via May and August 2009 letters, 
private medical treatment records from Dr. S.I.A., M.D.  Dr. 
A. did not respond to these requests, and the Veteran was so 
notified in August 2009.  Thus, VA has no further obligations 
specific to these records.  He has also been afforded a VA 
medical examination in October 2009.  The Board notes that 
this VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
is adequate for purposes of this appeal.  In August 2006, the 
Veteran was afforded the opportunity to testify before the 
undersigned Veterans Law Judge, seated at the RO.  The Board 
is not aware, and the Veteran has not suggested the existence 
of, any additional pertinent evidence not yet received.  

As noted in the introduction, this issue was originally 
remanded by the Board in January 2007.  Among other actions, 
the agency of original jurisdiction was ordered to request 
the records of "Larry Gerdon, P.A.C."  Review of the record 
indicates a Larry Gerdom is a medical care provider employed 
by VA, and such treatment records have been obtained as part 
of the Veteran's general VA treatment records.  The Board 
thus finds that the actions ordered by the Board within the 
January 2007 remand have been accomplished to the extent 
possible by the agency of original jurisdiction.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2009); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  Corroboration of every detail, 
including a veteran's personal participation is not required; 
rather the veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

In the present case, the Veteran does not purport to have 
engaged in combat, and his DD-214 is negative for award of 
the Combat Infantryman's Badge, Purple Heart Medal, or 
similar award indicative of participation in combat; thus, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Veteran does not allege that his stressors are 
combat-related.  

As the Veteran's service connection claim for PTSD requires 
stressor verification, the Board must review the record to 
determine if credible evidence of a stressor subject to 
verification has been presented.  The Veteran has alleged 
several stressors which have allegedly resulted in his PTSD, 
most of which he claims are still classified and he cannot 
disclose them.  Unfortunately, such stressors cannot thus be 
confirmed nor can they provide a basis for a diagnosis of 
PTSD.  As was noted in the prior remand, he has also asserted 
that he has PTSD due to verbal and physical abuse by his 
superior officers in Korea.  Regarding these stressor events, 
VA is unable to obtain any credible supporting evidence to 
verify their occurrence.  Given the nature of these 
stressors, the United States Army and Joint Services Records 
Research Center (JSRRC) or other evidentiary archive would 
not have information to corroborate these events.  That is, 
these stressor events are not the kind which can be verified 
by them.  After a review of the evidence of record, the Board 
finds that there is no credible supporting evidence of these 
claimed stressors.  

The Board did however observe in its January 2007 remand that 
the Veteran twice faced court martial during military service 
for allegedly failing to obey a lawful order and for sleeping 
at his post.  As these events were verified in his service 
personnel records, the Board ordered a VA psychiatric 
examination to determine if they were sufficient stressors to 
support a current diagnosis of PTSD.  

The Veteran was thus afforded an October 2009 VA psychiatric 
examination.  The examiner, a VA psychiatrist, reviewed the 
claims folder as well as examined the Veteran.  The Veteran 
stated that part of his military service was highly 
classified, and he was unable to discuss it with the 
examiner.  The Veteran has in past however discussed his 
court martials, asserting that he was wrongly accused by 
corrupt superiors seeking to harass him.  The VA examiner 
interviewed the Veteran with regard to all possible 
stressors.  In response to psychological testing, the Veteran 
indicated he was in captivity during military service, and 
had "light" combat exposure.  However, the examiner 
determined the Veteran's testing responses were 


"probably invalid", as they showed a "pattern of 
exaggeration".  The Axis I diagnosis was dysthymic disorder.  
The Axis II diagnosis was paranoid personality.  Regarding 
the claimed PTSD, the examiner stated that the two court 
martials did not meet the criteria of a stressor, as found in 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV).  

The Board is cognizant that the Veteran's current private and 
VA medical treatment records reflect multiple diagnoses of 
PTSD, allegedly as a result of the Veteran's military 
experiences.  For example, a November 2004 letter from a 
private social worker indicated that the Veteran was 
tormented regarding why he was singled out for very difficult 
duty assignments and harsh treatment by superiors while he 
was stationed in Korea.  The Veteran reported that he 
underwent court martial without just cause.  The social 
worker stated that the Veteran has impairment of social 
functioning due to PTSD.  However, as these diagnoses are 
based on unverified accounts of verbal and/or physical abuse 
allegedly experienced during military service, they are 
insufficient to support the award of service connection for 
PTSD.  Service connection for PTSD cannot be granted in the 
absence of an in-service stressor, and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 
389 (1996).  As noted above, while the Veteran's two court 
martials are confirmed in the record, the examining doctor, 
who is the Chief of Psychiatry Service, found, based on 
personal examination of the Veteran and full review of the 
claims file, that these events were insufficient to meet the 
requirements of a stressor event as defined by DSM-IV; no 
diagnosis of PTSD was made.  The VA examiner's report was 
very comprehensive with complete history, record of past 
treatment, discussion of all possible stressors,  testing, 
and evaluation of symptoms.  The examiner then provided 
diagnoses and rationale.  As such, this examination is of 
very high probative value and outweighs the other evidence of 
record.  

The Veteran himself has alleged that his PTSD began during 
military service, or is otherwise related therein.  However, 
as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that in certain circumstances the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, PTSD is a complex disorder which 
requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

As the Veteran's lay statements alone cannot establish the 
occurrence of an in-service non-combat stressor, and as the 
record does not contain credible supporting evidence from any 
other source of the in-service stressor, the Board must 
reject any current diagnosis of PTSD associated with the 
claimed nonconfirmed in-service stressors.  The Veteran's 
neighbor, who provided a supporting statement in August 2006, 
stated that the Veteran told him (he is also a Veteran) that 
he had flashbacks but explained that it was "classified" 
and then he changed the subject.  This lay statement is not 
sufficiently detailed as to corroborate the Veteran's claims.  
That is, the neighbor had no firsthand knowledge or otherwise 
could provide a description of any action or event that led 
to PTSD.   Likewise, as the competent medical evidence does 
not establish he has PTSD as a result of his verified court 
martials, he may not be granted service connection for PTSD 
on that basis.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Although the Veteran initially raised a claim of entitlement 
for service connection for PTSD specifically, the mental 
health treatment records also show other diagnoses, including 
dysthymic disorder.  Although a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Clemons v. Shinseki, 23 Vet. App.1 (2009).  As 
such, the matter of service connection for a psychiatric 
disability other than PTSD is raised by the record and must 
be initially addressed by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Additionally, the 
Board's January 2007 remand requested that the VA examiner 
provided a nexus opinion regarding the relationship, if any, 
between a psychiatric diagnosis other than PTSD and military 
service.  That has not yet been provided.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  As noted in 
the introduction, the Board's January 2007 denial of this 
claim has been vacated and returned to the Board for 
additional consideration and development.  

In December 2004, audiological examination showed a current 
diagnosis of bilateral hearing loss, as defined by VA.  See 
38 C.F.R. § 3.385 (2009).  
In Hensley v. Brown [5 Vet. App. 155 (1993)], the Court noted 
that 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service."  Hensley, 5 
Vet. App. at 159.  In the present case, the Board's January 
2007 denial was vacated by the Court due to VA's failure to 
obtain a medical opinion regarding the etiology of the 
Veteran's current hearing loss.  As the Court noted in 
Hensley, a Veteran who displayed normal hearing acuity at 
service separation may nonetheless be awarded service 
connection for hearing loss at a later date if the medical 
evidence determines his/her hearing loss was the result of an 
in-service disease or injury.  Id.  The Veteran has also 
stated that he was exposed to acoustic trauma such as 
artillery and rifle fire during military service, and has 
experienced impaired hearing bilaterally since service.  A 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Review of service personnel records also 
confirms the Veteran's service with an artillery unit during 
his time in the U.S. Army.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder to 
a medical expert in audiological disorders 
to determine the etiology of his current 
bilateral hearing loss.  The Veteran 
himself need not be scheduled for physical 
evaluation unless such evaluation is 
considered necessary by the examiner.  
After fully reviewing the claims file, the 
examiner should address the following 
question:

Is it as likely as not that the current 
hearing loss is causally related to 
service?

The examiner should provide a complete 
rationale for all conclusions reached.  

2.  Take all necessary adjudicative action 
regarding the issue of entitlement to 
service connection for a psychiatric 
disability other than PTSD, including 
obtaining appropriate nexus opinion.  If 
the claim is denied, all appropriate 
appellate procedures must be followed 
before the case is sent to the Board.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending appeal in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


